DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/21 has been entered.
Response to Amendment
	The Amendment filed 11/09/21 has been entered. Claims 1 and 22 have been amended. Claims 1-10, 12, 13, 15-32, and 34 are addressed in the following office action.
Claim Objections
Claim 1 objected to because of the following informalities:  In line 19, “a thicker the tissue” should read “a thicker tissue”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Such claim limitations are: “a pressure monitoring assembly” in claim 19, “a manipulating assembly” in claims 24 and 27.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12, 13, 16-18, 20-22, 24, 27, 28, 30, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley et al. (US 2002/0115992) in view of Scopton et al (US 2006/0070631) and Green (US 2002/0192162), all cited in previous office action.
Regarding claim 1, an invention relating to ablation devices, Utley discloses (Figs. 5 & 8-11) a device (26 & 36) for expanding tissue for use in combination with an endoscope having an endoscope camera (Par. 0072), said device comprising: an elongate shaft (30) having a proximal end, a distal end, 
In the analogous art of bulking agent, Scopton teaches a visualizable expansion fluid consists essentially of saline [i.e. bulking agent prehydrated in saline for injection into target site (Par. 0047)]  and a dye or other colorant [i.e. fluorescent dye] which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein the color of the expansion fluid injected into the target tissue may be observed by the endoscope camera and wherein a deeper observed color of the visualizable expansion fluid visualized at the target tissue corresponds to a thicker the tissue expansion at the target tissue (Par. 0003 & 0049). Note, paragraphs 0107 and 0158 of applicant's original disclosure divulges "Endoscope 170 includes a camera 171, positioned to allow an operator to visualize penetration of needle 141 into tissue, as well as the expansion of one or more tissue layers such as layer L2 shown. In some embodiments, the injected 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley to have wherein the visualizable expansion fluid consists essentially of saline and a dye or other colorant which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein the color of the expansion fluid injected into the target tissue may be observed by the endoscope camera and wherein a deeper observed color of the visualizable expansion fluid visualized at the target tissue corresponds to a thicker the tissue expansion at the target tissue. Doing so would obviously permit imaging of the bulking material (Par. 0049), as taught by Scopton.
In addition, in the analogous art of fluorescent dye, Green teaches wherein the visualizable expansion fluid consists essentially of a dye or other colorant which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein a color of the injected expansion fluid may be observed by the endoscope camera (Par. 0015 & 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton, to have wherein the visualizable expansion fluid consists essentially of a dye or other colorant which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein a color of the injected expansion fluid may be observed by the endoscope camera. Doing so would obviously allow efficient and effective detection by optical imaging (Par. 0015), as taught by Green.
Regarding claim 2, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley further discloses wherein the multiple needles are arranged in a symmetric circumferential array (Par. 0081-0084).
Regarding claim 3, Utley, as modified by Scopton and Green, discloses the device of claim 2. Utley further discloses wherein the symmetric circumferential array includes at least three needles (Par. 0081-0084).
Regarding claim 4, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley further discloses wherein the elongate shaft has multiple elongate recesses (84) configured to slidingly receive the needles (Par. 0086).
Regarding claim 5, Utley, as modified by Scopton and Green, discloses the device of claim 4. Utley further discloses wherein the elongate shaft comprises an expandable support assembly (58 & 72) and wherein the multiple elongate recesses are disposed in the expandable support assembly (Par. 0086).
Regarding claim 6, Utley, as modified by Scopton and Green, discloses the device of claim 5. Utley further discloses wherein the elongate shaft comprises multiple support arms (58) configured to advance a needle therethrough (Par. 0086).

    PNG
    media_image1.png
    204
    739
    media_image1.png
    Greyscale

Regarding claim 7, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley further discloses wherein the multiple fluid delivery needles are capable of delivering fluid sequentially [i.e. the agents can be applied as a supplementary treatment after the primary therapy/intervention of applying one of the agents and/or the ablation fluid] (Par. 0041, 0048, 0054, 0077, 0098).
Regarding claim 8, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley further discloses wherein the multiple fluid delivery needles are capable of to delivering the fluid simultaneously (Par. 0041 & 0098).
Regarding claim 9, Utley, as modified by Scopton and Green, discloses the device of claim 8. Utley further discloses comprising a manifold [i.e. where the delivery apparatus (44) couples to needle lumens (136)] configured to operably connect the at least one fluid delivery tube to the needles (Par. 0098).
Regarding claim 10, Utley, as modified by Scopton and Green, discloses the device of claim 5. Utley further discloses wherein the expandable support assembly radially expandable and/or radially compressible (Par. 0090-0092).
Regarding claim 12, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley discloses further comprising a surface (119) positioned to limit the advancement of at least one of the multiple hollow fluid delivery needles (Par. 0087).
Regarding claim 13, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley further discloses wherein the needles are constructed and arranged to be advanced a fixed distance (Par. 0093).
Regarding claim 16, Utley, as modified by Scopton and Green, discloses (Fig. 11) the device of claim 1. Utley further discloses wherein the elongate shaft has at least one exit port (84) and wherein the needles are configured to be operably advanced out of the at least one exit port (Par. 0086).
Regarding claim 17, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley further discloses comprising a spring-loaded needle advancement assembly configured to advance the needles (Par. 0093-0094) [Note, Nickel titanium is shape memory alloy that has spring characteristics].
Regarding claim 18, Utley, as modified by Scopton and Green, discloses (Figs. 7 & 8) the device of claim 1. Utley further discloses wherein the needles are configured to move laterally as the tissue is expanded (Par. 0092).
Regarding claim 20, Utley, as modified by Scopton and Green, discloses (Fig. 11) the device of claim 1. Utley discloses further comprising a plurality of support arms (58), wherein each of said support arms is hollow (Par. 0083), has a side opening (84), and is configured to slidably receive at least one of the multiple hollow fluid delivery needle therein (Par. 0086).
Regarding claim 21, Utley, as modified by Scopton and Green, discloses the device of claim 20. Utley further discloses (Figs. 7 & 8) wherein the needles are configured to be advanced radially outwardly through the openings in the support arms and into tissue (Par. 0086).
Regarding claim 22, Utley, as modified by Scopton and Green, discloses the device of claim 21. Utley further discloses (Figs. 7 & 8) wherein the plurality of support arms is arranged as a radially expandable assembly (Par. 0092).
Regarding claim 24, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley discloses (Fig. 7) further comprising a manipulating assembly (56 & 72) configured to contact and manipulate tissue (Par. 0092).
Regarding claim 27, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley further discloses wherein the manipulating assembly is configured to move the visualizable fluid previously delivered into the tissue [Note, the fluid in the tissue would move as a result of the manipulation assembly device exerting an opening force on the tissue (Par. 0092)].
Regarding claim 28, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley further discloses wherein the manipulating assembly is configured to apply a force to maintain contact between the device and the tissue (Par. 0092).
Regarding claim 30, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley further disclose wherein the manipulating assembly is configured to prevent a motion of a portion of the tissue as at least one of the multiple hollow fluid delivery needles delivers the fluid into the tissue (Par. 0092 & 0094).
Regarding claim 32, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley discloses wherein the manipulating assembly is configured to direct a flow of a fluid delivered into the tissue (Par. 0081, 0086, 0092, 0098).
Regarding claim 34, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley fails to disclose wherein the visualizable fluid comprises methylene blue or other dye.
Scopton teaches the visualizable fluid comprises another dye [i.e. fluorescent dye]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton and Green, to have the visualizable fluid comprising methylene blue or other dye. Doing so would obviously permit imaging of the bulking material (Par. 0049), as taught by Scopton.
Regarding claim 34, Utley as modified by Scopton discloses the visualizable fluid comprises methylene blue or other dye [i.e. fluorescent dye] (see Scopton Par. 0049).
Claims 15 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley, in view of Scopton and Green, as applied to claim 1 above, and further in view of Edwards (US 6,056,744), cited in the previous office action.
Regarding claim 15, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley fails to teach wherein the needles are configured to penetrate through mucosal tissue and into submucosal tissue but not penetrate muscularis tissue.
In the same field of endeavor, which is ablation devices, Edwards’744 discloses (Figs. 15 & 16) the depth of needle penetration is selectable via means of stepped sections (66) or tapered sections (68) located in apertures (64). Apertures and needle electrodes (90) are configured such that the penetration angle (96) [also called an emergence angle (96)] of needle electrode into sphincter wall (26) remains sufficiently constant during the time needle electrode is being inserted into sphincter wall. This is facilitated by the selection of the following parameters and criteria: i) the emergence angle of apertures which can vary from 1 to 90.degree., ii) the arc radius (98) of the curved section (100) of aperture which can vary from 0.001 to 2 inch, iii) the amount of clearance between the aperture inner diameter (102) and the needle electrode outside diameter (104) which can very between 0.001" and 0.1"; and, iv) use of a lubricous coating on electrode delivery member (60) (Col. 5-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Utley, in view of Scopton and Green, to have the needles configured to penetrate through mucosal tissue and into submucosal tissue but not penetrate muscularis tissue. Doing so would prevent tearing or unnecessary trauma to sphincter wall tissue (Col. 10, lines 17-19), as taught by Edwards’744.
Regarding claim 19, Utley, as modified by Scopton and Green, discloses the device of claim 1. Utley fails to teach comprising a pressure monitoring assembly constructed and arranged to monitor pressure prior to, during and/or after expansion of the tissue.
Edwards’744 teaches a pressure monitoring assembly constructed and arranged to monitor pressure prior to, during and/or after expansion of the tissue (Col. 11, lines 43-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Utley, in view of Scopton and Green, to have a pressure monitoring assembly constructed and arranged to monitor pressure prior to, during and/or after expansion of the tissue. Doing so would enables sphincter treatment apparatus to be positioned and retained in the esophagus during treatment with minimal attention by the physician (Col. 11, lines 45-48), as taught by Edwards’744.
Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley, in view of Scopton and Green, as applied to claim 21 above, and further in view of McGuckin et al. (US 6,425,887), cited in the previous office action.
Regarding claim 23, Utley, as modified by Scopton and Green, discloses the device of claim 21. However, the combination fails to teach wherein the hollow support arms are configured to be connected to a negative pressure source so that tissue may be drawn inwardly through the openings.
In a similar field of endeavor, which is body piercing conduits, McGuckin discloses medical needles for lateral infusion of medicaments and other materials, or for aspiration (Col. 6, lines 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton and Green, to have the hollow support arms configured to be connected to a negative pressure source so that tissue may be drawn inwardly through the openings. Doing so would aspirate to drain an abscess (Par. 0028, lines 20-22). Note, McGuckin teaches aspiration via the needle, but aspiration through the needle would go through the opening of the hollow support arms of Utley, obviating the limitation.
Claims 25, 26, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley, in view of Scopton and Green, as applied to claim 24 above, and further in view of Edwards et al. (US 2002/0013581) [Edwards’581], cited in previous office action.
Regarding claim 25, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley fails to further disclose wherein the manipulating assembly comprises at least one vacuum port.
In the same field of endeavor, which is tissue ablation, Edwards’581 teaches (Figs. 67-69) a manipulating assembly comprises at least one vacuum port (260).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton and Green, to have the manipulating assembly comprise at least one vacuum port. Doing so would anchor surrounding tissue and mediate against the tenting of tissue during electrode penetration. (Par. 0353), as taught by Edwards’581.
Regarding claim 26, Utley, as modified by Scopton and Green, discloses the device of claim 25. Utley fails to disclose wherein the manipulating assembly comprises at least two vacuums ports.
Edwards’581 teaches the manipulating assembly comprises at least two vacuums ports (260; Fig. 68). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton, Green, and Edwards’581, to have the manipulating assembly comprises at least two vacuums ports. Doing so would anchor surrounding tissue and mediate against the tenting of tissue during electrode penetration. (Par. 0353), as taught by Edwards’581.
Regarding claim 29, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley fails to further disclose wherein the manipulating assembly is configured to prevent a motion of a portion of the tissue as at least one of the multiple fluid delivery needles penetrates the tissue.
Edwards’581 teaches a manipulating assembly [i.e. vacuum and pods (256)] is configured to prevent a motion of a portion of the tissue as at least one of multiple needles (264) penetrates the tissue (Par. 0353). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton and Green, to have the manipulating assembly configured to prevent a motion of a portion of the tissue as at least one of the multiple fluid delivery needles penetrates the tissue. Doing so would anchor surrounding tissue and mediate against the tenting of tissue during electrode penetration. (Par. 0353), as taught by Edwards’581.
Regarding claim 31, Utley, as modified by Scopton and Green, discloses the device of claim 24. Utley fails to further disclose wherein the manipulating assembly is configured to move the tissue towards at least one of the multiple hollow fluid delivery needles.
Edwards'581 teaches the manipulating assembly [i.e. vacuum and pods (256)] is configured to move the tissue towards at least one of the multiple needles (Par. 0535). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton and Green, to have the manipulating assembly configured to move the tissue towards at least one of the multiple hollow fluid delivery needles. Doing so would anchor surrounding tissue and mediate against the tenting of tissue during electrode penetration. (Par. 0353), as taught by Edwards’581.
Response to Arguments
Applicant's arguments filed 11/09/21 have been fully considered but they are not persuasive. Applicant argues that none of the prior art of record teaches that dyes would produce color observable by an endoscope where a depth of observed corresponds to a thickness of the tissue expansion. Examiner respectfully disagrees. Applicant fails to claim or provide any structure in their specification that suggest the endoscope is anything but conventional endoscope known in the art. Hence given the broadest reasonable interpretation, a conventional endoscope is interpreted as being structured to observe the dye as claimed. Furthermore, applicant uses “configured to/for" language which merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. Prior art reference Scopton teaches claimed expansion fluid with imaging agent such as dye, and an endoscope to observe target tissue (Par. 0003 & 0049). Hence, Scopton is structured to observe the color of the expansion fluid [i.e. bulking media prehydrated in saline and comprising contrast agent] injected into the target tissue by endoscope camera and wherein a deeper observed color of the visualizable expansion fluid visualized at the target tissue corresponds to a thicker the tissue expansion at the target tissue [i.e. wherein this observation is made via endoscope]. Additionally, Green obviates observing dye with an endoscope (Par. 0020).
Also, applicant argues none of the art of record teaches the visualizable expansion fluid consists essentially of saline and a dye or other visualizable colorant which is configured to produces a color when injected into target tissue in a patient's duodenum and which can be visualized by the endoscope camera. Examiner respectfully disagrees. 
Prior art reference Scopton teaches a visualizable expansion fluid consists essentially of saline [i.e. bulking agent prehydrated in saline for injection into target site (Par. 0047)]  and a dye or other colorant [i.e. fluorescent dye] which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein the color of the expansion fluid injected into the target tissue may be observed by the endoscope camera and wherein a deeper observed color of the visualizable expansion fluid visualized at the target tissue corresponds to a thicker the tissue expansion at the target tissue (Par. 0003 & 0049). Note, paragraphs 0107 and 0158 of applicant's original disclosure divulges "Endoscope 170 includes a camera 171, positioned to allow an operator to visualize penetration of needle 141 into tissue, as well as the expansion of one or more tissue layers such as layer L2 shown. In some embodiments, the injected fluid comprises a dye or other visualizable colorant that can be used to quantify or otherwise assess the amount of tissue expansion (e.g. the deeper the color visualized at a location, the thicker the expansion at that location)". Scopton teaches structure of applicant's limitation and disclosure, hence Scopton is structured to observe the color of the expansion fluid [i.e. bulking media prehydrated in saline and comprising contrast agent] injected into the target tissue by endoscope camera and wherein a deeper observed color of the visualizable expansion fluid visualized at the target tissue corresponds to a thicker the tissue expansion at the target tissue [i.e. wherein this observation is made via endoscope].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley to have wherein the visualizable expansion fluid consists essentially of saline and a dye or other colorant which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein the color of the expansion fluid injected into the target tissue may be observed by the endoscope camera and wherein a deeper observed color of the visualizable expansion fluid visualized at the target tissue corresponds to a thicker the tissue expansion at the target tissue. Doing so would obviously permit imaging of the bulking material (Par. 0049), as taught by Scopton.
In addition, in the analogous art of fluorescent dye, Green teaches wherein the visualizable expansion fluid consists essentially of a dye or other colorant which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein a color of the injected expansion fluid may be observed by the endoscope camera (Par. 0015 & 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Utley, in view of Scopton, to have wherein the visualizable expansion fluid consists essentially of a dye or other colorant which is configured to produce a color when injected into target tissue in a patient’s duodenum and which can be visualized by the endoscope camera; and wherein a color of the injected expansion fluid may be observed by the endoscope camera. Doing so would obviously allow efficient and effective detection by optical imaging (Par. 0015), as taught by Green.
Note, the language “consist essentially of” is interpreted as “comprising of” because applicant’s original specification does not detail a visualizable expansion fluid consists essentially of saline and a dye or other colorant (See MPEP 2111.03).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771